Citation Nr: 0312904	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-07-105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.C., his son


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

The issue on appeal arose from a Department of Veteran's 
Affairs (VA) Regional Office (RO) rating decision in June 
2001.

In October 2002, the veteran was afforded a Travel Board 
hearing in Detroit, Michigan held before the undersigned 
Veterans Law Judge.  

In reviewing the hearing testimony it is unclear whether the 
veteran is claiming clear and unmistakable error in the April 
1947 rating decision in which the RO reduced the 10 percent 
evaluation in effect for service-connected malaria to 
noncompensable.  Therefore, such matter is referred to the RO 
for further clarification and any development and/or 
adjudicative action deemed necessary.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record shows that the issue of entitlement to 
an increased (compensable) evaluation for malaria remains 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002). 

Importantly, the Board notes that at the October 2002 Travel 
Board hearing the veteran referred to outstanding private 
treatment records, including those from his private 
physician, Dr. Eggerson, which may support his claim.  The RO 
should obtain such outstanding private treatment records 
prior to any appellate consideration.

Also, the RO should afford the veteran a current special VA 
examination in order to determine the extent and degree of 
severity of service-connected malaria.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim, including obtaining VA 
examinations which are adequate for adjudication, as well as 
the duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should then 
conduct any necessary development brought 
about by the appellant's response. 

3.  The RO should request the veteran to 
provide a list of the names and addresses 
of private doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him since approximately May 
2001 to the present for service-connected 
malaria including his private physician, 
Dr. Eggerson.  Provide him with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified.  Regardless of the veteran's 
response, please obtain all outstanding 
VA treatment reports not already 
associated with the claim s file.

When the veteran responds, obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(38 U.S.C. § 5103A(b)(2).

5.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist in internal 
medicine  including on a fee basis, if 
necessary, for the purpose of determining 
the current extent and degree of severity 
of the residuals of malaria, if any.  

The claims file, a copy of the new rating 
criteria for evaluating malaria under 
Diagnostic Code 6304 effective August 30, 
1996 and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should correlate all 
findings noted on examination to the 
criteria for evaluating malaria with 
identification of related residuals such 
as liver or spleen damage, if any.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and any expressed opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above the RO should 
readjudicate the veteran's claim of 
entitlement to an increased (compensable) 
evaluation for malaria.  The RO should 
document its consideration of the 
applicability of the provisions of 
38 C.F.R. § 3.321(b)(1) (2002).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an increased evaluation.  
38 C.F.R. § 3.655 (2002).  


Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection a claim for an increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).




		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


